Case 2:19-cv-00938-SJF-ARL Document 26 Filed 04/21/20 Page 1 of 2 PageID #: 188



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
SEEMA V. NAMBIAR, M.D.,

                                   Plaintiff,                            ORDER
                                                                         19-CV-0938 (SJF) (ARL)
                 -against-

THE CENTRAL ORTHOPEDIC GROUP, LLP, et al.,

                                    Defendant.
---------------------------------------------------------------------X
LINDSAY, Magistrate Judge:

        Before the Court is the plaintiff’s motion seeking to compel the defendants to produce
complete medical records of eight patients the defendants have disclosed as witnesses or, in the
alternative, to preclude the defendants from calling those witnesses as trial. The defendants
oppose the motion. For the reasons set forth below, the motion is denied at this time.

       As indicated in the Court’s prior order, the plaintiff, Seema V. Nambiar (“Dr. Nambiar”),
commenced this action on February 15, 2019, alleging that she was discharged from the
defendant, Central Orthopedic Group (“COG”), in violation of federal laws against employment
discrimination and in breach of her employment agreement. According to Dr. Nambiar, she was
to be made a partner in COG after a period of employment. The defendants contend that they
discharged Dr. Nambiar because of complaints they received from patients and staff that Dr.
Nambiar was dismissive, rude, condescending and had poor bedside manner. To this end, the
defendants have identified eight former patients who are willing to testify on their behalf.

       Although the defendants have already disclosed the witnesses’ names and
documents reflecting their complaints, Dr. Nambiar now seeks to compel the defendants to
produce the complete medical records of those patients. In support of her argument, Dr.
Nambiar states that defendants have already testified at depositions about these patients’ medical
conditions and treatment with their “apparent” consent. Dr. Nambiar also argues that “a
common and serious concern in pain management is patients who seek more medication than is
medically necessary.” She argues, in this regard, that she is entitled to the medical records to
determine whether any of the eight patients became angry with her over her refusal to provide
pain medication as demanded.

        The defendants disagree with Dr. Nambiar’s characterization of the deposition and argue
that the records are protected by HIPAA. To begin with, the defendants note that the eight non-
party patients only consented to have their names released. In addition, the defendants argue that
they are only relying on the complaints launched by those patients about Dr. Nambiar’s behavior.
They do not intend to raise any issue with respect to Dr. Nambiar’s medical treatment of patients.
Moreover, the defendants have indicated that whether a patient left a complaint on voicemail or
complained through verbal communication with staff or directly to their practice manager all of
Case 2:19-cv-00938-SJF-ARL Document 26 Filed 04/21/20 Page 2 of 2 PageID #: 189



the complaints were memorialized. Indeed, there is nothing in the plaintiff’s application to
suggest that any of the eight patients complained because Dr. Nambiar would not give them
medication. Accordingly, without more, Dr. Nambiar had not established entitlement to the
patient’s complete medical records.



Dated: Central Islip, New York                      SO ORDERED:
       April 21, 2020

                                                    __________/s________________
                                                    ARLENE R. LINDSAY
                                                    United States Magistrate Judge
